DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of forming patterns, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/2022.  Applicant has further elected the species of Chemical Formula 1a for prosecution.

    PNG
    media_image1.png
    207
    235
    media_image1.png
    Greyscale


Claim Status
	Claims 1-10 are under examination. 
	Claim 11 has been withdrawn.

Specification
The abstract of the disclosure is objected to because:
Missing period at the end of the last sentence.
Based on the applicant’s election, the mention of a method of forming patterns should be removed. 
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “HARDMASK COMPOSITION AND HARDMASK LAYER”, in order to remove mention of the non-elected method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (KR 20100080140 A, published 2010).
	Regarding claims 1-6, Cheon teaches a polymer composition for use as a hardmask [translation page 4]. Cheon teaches an aromatic ring containing polymer comprising repeating units of formulas 1 and 2 [translation page 1]. If R1 is a hydroxy group, R2 and R3 are each hydrogen, x is 1, y is 3, z is 2, and A is a dihydroxyphenyl substituted methyl, the aromatic polymer of Cheon aligns with the elected polymer of the instant claims. Cheon also shows an example polymer Formula 11 which mostly aligns with the instant elected polymer composition, missing the hydroxy groups [translation page 12]. Cheon does not explicitly teach the exact polymer composition elected by the applicant. However, Cheon further teaches to include hydroxy groups to the aromatic structures of the polymer in order to assist with crosslinking reactions during the baking process [translation page 10]. It would be obvious to a person of ordinary skill in the arts that adding additional hydroxy groups to the formula 11 of Cheon, aligning with the elected composition, would allow for improved crosslinking.

    PNG
    media_image2.png
    316
    276
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    192
    157
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    493
    466
    media_image4.png
    Greyscale

	Regarding claims 7-9, Cheon teaches a reaction mixture including pyrene and benzaldehyde to form formula 11 [translation page 12]. Cheon does not teach using if the benzaldehyde is substituted, for example dihydroxybenzaldehyde. However, it would be obvious to a person of ordinary skill in the arts that the use of a hydroxy substituted benzaldehyde would be beneficial in forming a polymer with hydroxy groups attached to the aromatic ring, allowing for improved crosslinking.
Regarding claim 10, Cheon teaches baking the polymer in order to form the underlayer (hardmask) film [translation page 12], which reads on the claim limitation of curing the polymer composition in order to form the hardmask layer. 

Conclusion
No claims are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR100866015B1, KR100888611B1, KR-2010080148-A, JP-2018063424-A, and US-20200041904-A1 each describe similar polymer compositions. In particular, KR100888611B1 claims a polymer composition that aligns with the elected polymer composition of the instant claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lee whose telephone number is (571)272-2261. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.N.L./               Examiner, Art Unit 1737             		/DUANE SMITH/                                                                                       Supervisory Patent Examiner, Art Unit 1737